Citation Nr: 1412692	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 20 percent for right knee anterior cruciate ligament (ACL) tear, status post surgery.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2002 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDING OF FACT

The Veteran's right knee ACL tear, status post surgery, has been characterized by limitation of flexion to 115 degrees, limited due to pain, weakness, stiffness, swelling, lack of endurance, locking, and tenderness, and slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for right knee ACL tear, status post surgery, have not been met or more nearly approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability evaluation for slight right knee lateral instability have been met throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the July 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that she may submit evidence showing that the service-connected right knee disability had increased in severity, and described the types of information and evidence that she should submit in support of the claim. The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim. The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Additionally, VA met its duty to provide an adequate medical examination.  In March 2010 and May 2012, the Veteran underwent VA knee examinations provided by QTC Medical Services.  The VA examiners took a thorough history of the right knee disability from the Veteran, including history of onset, treatment, symptomatology, and other limitations.  The VA medical examiners also considered the Veteran's subjective complaints as they related to current knee symptomatology and its effects on her daily life, and performed thorough physical evaluations of the Veteran's knee.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeal.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Rating Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed in more detail below, the Board finds that staged ratings for the Veteran's knee disability are not appropriate in this appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Knee Disability Rating Analysis

For the entire rating period, the Veteran's right knee disability, diagnosed as an ACL tear, status post surgery, has been rated at 20 percent under Diagnostic Code 5258, based on semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran contends that a higher rating is warranted based on persistent pain and additional surgery.  See February 2010 letter.

Initially, the Board notes that the Veteran is currently in receipt of the maximum disability evaluation provided under Diagnostic Code 5258.  As noted above, Diagnostic Code 5258 allows for a 20 percent rating where dislocated semilunar cartilage results in frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.  No higher rating than 20 percent is provided.  Accordingly, the Board finds that the right knee disability is rated at the highest rating under Diagnostic Code 5258; therefore, an increased rating under Diagnostic Code 5258 is not available.  

The Board has also considered whether any other diagnostic codes pertaining to the knee disability are applicable in this case to warrant a higher rating for the service-connected right knee ACL disability.  As noted above, the Veteran seeks a rating in excess of 20 percent based on symptoms that include pain and limited motion.  See January 2011 VA Form 9.

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 09-04.  However, because the evidence in this case does not demonstrate compensable limitation of flexion or extension under the schedular criteria, the Board finds that VAOPGCPREC 09-04 is inapplicable in the instant case.  Specifically, the right knee, at its most severe limitations during the entire rating period, manifested flexion limited to 115 degrees due to pain, and extension to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requiring flexion limited to 60 degrees to warrant a 0 percent rating), Diagnostic Code 5261 (requiring extension limited to 5 degrees to warrant a 0 percent rating); VAOPGCPREC 09-98.  In other words, as the evidence does not meet the criteria for even a compensable disability rating under either Diagnostic Code 5260 or 5261, separate compensable ratings for both limitation of flexion and limitation of extension are not warranted, and the 20 percent disability rating provided under Diagnostic Code 5258, which contemplates painful motion, is more beneficial to the Veteran.  See 38 C.F.R. § 4.7.

Similarly, the Board finds that a higher rating under Diagnostic Code 5003 is not legally possible, as it provides a maximum 10 percent rating for a major joint with arthritis, thus rendering this code inapplicable.  See 38 C.F.R. § 4.71a.  After consideration of DeLuca factors including the Veteran's complaints of chronic pain, weakness, stiffness, swelling, lack of endurance, locking, and tenderness, it remains that Diagnostic Code 5003 only provides a 10 percent rating for limitation of motion in the knee that is noncompensable under Diagnostic Codes 5260 and 5261.  Accordingly, the 20 percent disability rating provided under Diagnostic Code 5258, which contemplates the same painful motion, is more beneficial to the Veteran.  See 38 C.F.R. § 4.7.

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher schedular rating for the right knee ACL disability for the rating period.  The evidence does not show right knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under Diagnostic Code 5256 or Diagnostic Code 5262.  The evidence does not show genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted for the entire rating period.  The evidence also does not show removal of semilunar cartilage; therefore, the criteria for a higher or separate rating under Diagnostic Code 5259 are not met.  See VAOPGCPREC 23-97 (interpreting that a separate rating for arthritis and under DC 5259 is possible, depending upon the facts of a case, if the semilunar cartilage disability did not involve limited motion, including due to pain). 

Separate Rating for Right Knee Instability

The VA General Counsel has interpreted that a veteran who has both arthritis with painful limited motion of the knee and also has instability of the knee may be rated separately for the instability under Diagnostic Codes 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.

After review of the lay and medical evidence, the Board finds the evidence is in equipoise on the question of whether the right knee manifested slight lateral instability during the entire rating period.  During the May 2012 VA examination, the VA examiner noted anterior and medial-lateral instability, rating each as "1+ (0-5 millimeters)," thus indicating slightly below normal stability.  Posterior stability was normal.  The Veteran reported instability during both the May 2012 and March 2010 VA examinations.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the right knee disability has manifested slight lateral instability for a separate rating, and more nearly approximates the criteria for a separate 10 percent disability rating under Diagnostic Code 5257.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.  

The September 2007 rating decision, which assigned the 20 percent disability rating under Diagnostic Code 5258, specifically stated that there was no right knee instability.  As a result, a separate rating under Diagnostic Code 5257 does not constitute pyramiding because the right knee disability symptom of slight lateral instability is not contemplated by the separate rating assigned under Diagnostic Code 5258 for the service-connected ACL tear, status post surgery.  38 C.F.R. 
§ 4.14; VAOPGCPREC 09-98.

Extraschedular Consideration

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's right knee disability.  The Veteran's right knee disability has been manifested by limitation of flexion to 115 degrees, including specifically due to schedular criteria orthopedic factors of pain, weakness, stiffness, swelling, lack of endurance, locking, and tenderness, and is separately rated under schedular rating criteria for lateral instability of the right knee.  The schedular rating criteria specifically provide ratings based on limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and for separate schedular rating based on recurrent lateral instability in the knee (Diagnostic Code 5257). 

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's right knee symptoms and related functional impairment - to include reported pain, weakness, stiffness, swelling, lack of endurance, locking, tenderness, and reports and findings of lateral instability - are fully compensated by the 20 percent schedular rating under Diagnostic Code 5258 and the separate disability rating of 10 percent for slight lateral instability in the right knee under Diagnostic Code 5257; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right knee disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted in this case.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  While the Veteran has complained that right knee pain has caused limitation in most daily activities and difficulty standing for long periods at work, the Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment due to this disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

A disability rating in excess of 20 percent for right knee ACL tear, status post surgery, is denied.

A separate disability rating of 10 percent for lateral instability in the right knee is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


